DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed on 12/01/2020. It is noted that in the amendments applicant has made changes in the claims. Regarding to the clams, applicant has amended claims 1, 2, 4 and 6. As amended, pending claims are 1-7.
Response to Arguments
Applicant's arguments filed on 12/01/2020 have been fully considered but they are not persuasive. 	
	(A)	On page 9 of the Remarks, applicant presented a Table having 6 Numerical embodiments related to Nakamura zoom lens. Applicant also states that “the table shows value corresponding to the four conditional expressions of independent claims 1 and 6” see lines 3-4 on page 9 of the Remarks.
	Response:	Examiner notes that 3 out of the four Expressions presented in the table are not values corresponding to the conditional expression of independent claims 1 and 6. Claims 1 and 6 recites, vpa, vna and (vpa – vna); however, the table are showing results for expression vpb, vnb and (vpb-vnb). Examiner finds, the arguments presented on page 9 of the Remarks, partially none relevant to the current rejection. 
(B)	On pages 8 and 9 of the Remark, applicant presented an argument stating that “Nakamura fails to disclose at least the above recited features of independent claims 1 and 6 i.e., -11.3<(vpa-vna)<5”
	Response:	Examiner respectfully agrees that, Embodiment 1, of Nakamura fails to explicitly teach the above recited conditional expression; however, upon further consideration and new interpretation of the amended claim(s), a new ground(s) of rejection is made in view of Nakamura second embodiment.
	(C)	On pages 10 and 11 of the Remark, applicant argues “Sanjo and Usui fail to teach or reasonably suggest features of independent claim 4. Sanjo relates to a zoom lens and discloses five Numerical Embodiments. The Office Action interpreted that the fourth lens unit U4 of Sanjo corresponds to the rear lens unit of independent claim 1 and uses values from leading surface 43 to leading surface 52 of Numerical Embodiment 5 of Sanjo. Applicant respectfully disagrees. Based on the Zoom lens unit data of Numerical Embodiment 5 of Sanjo (see 1 [0217]), as shown below, the fourth lens unit U4 of Numerical Embodiment 5 of Sanjo starts from leading surface 36 to leading surface 52.”

	Response:	Examiner partially agrees with applicant. As applicant pointed out, Examiner interpreted U4 as the rear lens unit of the independent claim 4 (which applicant stated as independent claim 1, which appears a typo). As shown in Table (see para [0217]), the rear lens unit starts from surface 37 to surface 52, which is a total of 11 lens units. Furthermore claim 4, added that the rear lens unit consists of “a front sub lens unit” and “a rear sub lens unit”, and as shown by the reproduces figure below and in the detailed Office action, Examiner indicates that U41 and U42 are interpreted as front sub lens unit, and U43 as rear sub lens unit. Applicant claimed that “Examiner uses values from leading surface 43 to leading surface 52 of Numerical Embodiment 5 of Sanjo to correspond to the rear lens unit”, which Examiner respectfully disagree. Examiner uses leading surfaces 43 to 52 to correspond the rear sub lens unit, NOT rear lens unit as 
[AltContent: arrow][AltContent: textbox (Rear sub lens)][AltContent: textbox (Front sub lens)][AltContent: arrow][AltContent: textbox (U4)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    459
    861
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a front sub lens unit consisting of each lens” and Examiner finds the expression unclear. The court noted that the transitional phrase “consisting of” is a closed term (see MPEP 2111.03). In the present case, the term “each lens” does not make the claimed limitation closed, rather it make it open-ended. For examination purpose, Examiner will interpret, the limitation “a first sub lens unit consisting of each lens” as “a front sub lens unit comprising a plurality of lenses”. Dependent claims are also rejected under 112(b), because they inherit the deficiency of the claim(s) they respectively depend upon.
Claims 1, 4 and 6 further includes, an expression stating “d4a is a distance from a vertex, of vertices of lenses included in the rear lens unit, closest to the object side to an image-side surface of each lens included in the rear lens unit”. It is unclear, from which vertex of vertices of the lenses the distance should be measured, as there are many vertices are available in the image-side surface of each lens included in the rear lens unit (i.e., for example: Embodiments 1, 3, and 4 depicts a zoom lens comprising a rear lens unit consisting of a 12 lens units, each lens units having an image-side surface). Therefore, it appears there are over one image-side surface within the rear lens unit, which results in multiple different distances if one has to measure a distance from the vertex of vertices of lenses included to the rear lens unit, closest to the object side surface to the image side surface of the lens included in the rear lens unit. For examination purpose, Examiner will interpret d4a as the distance along the optical axis from the vertex on the object-side surface of a first lens in the front sub lens unit to any vertex on the image-side surface of the plurality of lenses in the front sub lens unit. Dependent claims are also rejected under 112(b), because they inherit the deficiency of the claim(s) they respectively depend upon.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 4 and 6 recites the limitation “d4a is a distance from a vertex, of vertices of lenses included in the rear lens unit, closest to the object side to an image-side surface of each lens included in the rear lens unit” which is not supported by the specification. The specification fails to teach that d4a is the distance from a vertex of vertices of lenses included in the rear lens unit, closest to the object side to an image-side surface of each lens included in the rear lens unit. At best, Applicant’s specification as originally filed in paragraphs [0006] and [0027] discusses: d4a is the distance from the vertex of a lens included in the positive lens unit closest to the image side, which is configured to remain fixed during zooming, and is closest to the object side. However, the specification does not provide any explicit and/or implicit support for the above mentioned limitations. Dependent claims are also rejected under 112(a), because they inherit the deficiency of the claim(s) they respectively depend upon.
Claim Objections
Claim 4 is objected to because of the following informalities: “…to an image-side surface of each lens included I the rear lens unit” should read as “…to an image-side surface of each lens included in the rear lens unit”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura US 2014/0049673 (Fig. 9 and Embodiment 2).
Regarding claim 1, Nakamura teaches a zoom lens (see Title and para [0002]) comprising in order from an object side to an image side: 
a first lens unit (Fig. 9: U1) having a positive refractive power and configured not to be moved for zooming (see abstract: “a first positive lens unit not moving for zooming”);
 a second lens unit (Fig.9: U2) having a negative refractive power and configured to be moved for zooming (see abstract: “a second negative lens unit moving during zooming”); 
one or two zooming lens units (Fig. 9: U3 and U4) configured to be moved for zooming (see abstract: “a third positive lens unit moving during zooming; a fourth positive lens unit moving during zooming”); and 
a rear lens unit (Fig. 9: U5) having a positive refractive power and configured not to be moved for zooming (see abstract: “a fifth positive lens unit not moving for zooming”), 

 the rear lens unit (U5) consists of 
a front sub lens unit (Fig. 9: the first four lens of U5) consisting of each lens, included in the rear lens unit, which satisfies a conditional expression
 0<d4a/d4<0.3, 
From Table shown para [0122]:
[AltContent: textbox (d4a)][AltContent: arrow][AltContent: textbox (d)][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image2.png
    443
    684
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Rear lens unit)][AltContent: arrow][AltContent: textbox (Rear sub lens unit)][AltContent: arrow][AltContent: textbox (First sub lens unit)][AltContent: rect][AltContent: roundedrect]
    PNG
    media_image3.png
    450
    823
    media_image3.png
    Greyscale

d4 = (2+11.9+7.78+2+8.6+6.76+6.66+9.16+2+8.58+2+8.6+2+0.199+9.4) = 87.64 mm.
d4a = (2+11.9+7.78+2) = 23.68 mm.
d4a/d4 = 23.68/87.64 = 0.27, which satisfied claimed range;
where d4 is a thickness of the rear lens unit, and d4a is a distance from a vertex, of vertices of lenses included in the rear lens unit, closest to the object side to an image-side surface of each lens included in the rear lens unit, and 
a rear sub lens unit (Fig. 9: see annotated figure above) other than the front sub lens unit (see annotated figure above), and 
conditional expressions 
30<vpa<55, 
37<vna<60,
 -11.3<(vpa-vna)<5, and 
0.550<θpa<0.620, 
From Table shown in para [0122]:
vpa =  (23.78 + 60.29)/2 = 42.035,
vna = (46.62 + 40.76)/2 = 43.69,
vpa-vna = (42.035 – 43.69) = -1.655,
θpa = (0.6205+0.5426)/2 = 0.581,
are satisfied where vpa is an average Abbe number of convex lenses included in the front sub lens unit, θpa is an average partial dispersion ratio of the convex lenses included in the front sub lens unit, and vna is an average Abbe number of concave lenses included in the front sub lens unit, and an Abbe number v and a partial dispersion ratio θ are respectively represented by expressions
 v=(Nd-1)/(NF-NC), and 
θ=(Ng-NF)/(NF-NC), 
where Ng, NF, Nd, and NC are refractive indexes with Fraunhofer g-line, F-line, d-line, and C-line, respectively (see para [0061]). 
Regarding claim 6, Nakamura teaches an image pickup apparatus (para [0002]) comprising: 
a zoom lens (see Title and para [0002]) comprising in order from an object side to an image side: 
a first lens unit (Fig. 9: U1) having a positive refractive power and configured not to be moved for zooming (see abstract: “a first positive lens unit not moving for zooming”);
 a second lens unit (Fig.9: U2) having a negative refractive power and configured to be moved for zooming (see abstract: “a second negative lens unit moving during zooming”); 
one or two zooming lens units (Fig. 9: U3 and U4) configured to be moved for zooming (see abstract: “a third positive lens unit moving during zooming; a fourth positive lens unit moving during zooming”); and 

wherein an interval between each pair of adjacent lens units is changed for zooming (para [0102]),
 the rear lens unit (U5) includes 
a front sub lens unit (Fig. 9: the first four lens of U5) consisting of each lens, included in the rear lens unit, which satisfies a conditional expression
 0<d4a/d4<0.3, 
From Table shown para [0122]:
d4 = (2+11.9+7.78+2+8.6+6.76+6.66+9.16+2+8.58+2+8.6+2+0.199+9.4) = 87.64 mm.
d4a = (2+11.9+7.78+2) = 23.68 mm.
d4a/d4 = 23.68/87.64 = 0.27, which satisfied claimed range;
where d4 is a thickness of the rear lens unit, and d4a is a distance from a vertex, of vertices of lenses included in the rear lens unit, closest to the object side to an image-side surface of each lens included in the rear lens unit, and 
a rear sub lens unit (Fig. 9: see annotated figure above) other than the front sub lens unit (see annotated figure above), and 
conditional expressions 
30<vpa<55, 
37<vna<60,
 -11.3<(vpa-vna)<5, and 
0.550<θpa<0.620, 
From Table shown in para [0122]:
vpa =  (23.78 + 60.29)/2 = 42.035,
vna = (46.62 + 40.76)/2 = 43.69,
vpa-vna = (42.035 – 43.69) = -1.655,
θpa = (0.6205+0.5426)/2 = 0.581,
are satisfied where vpa is an average Abbe number of convex lenses included in the front sub lens unit, θpa is an average partial dispersion ratio of the convex lenses included in the front sub lens unit, and vna is an average Abbe number of concave lenses included in the front sub lens unit, and an Abbe number v and a partial dispersion ratio θ are respectively represented by expressions
 v=(Nd-1)/(NF-NC), and 
θ=(Ng-NF)/(NF-NC), 
where Ng, NF, Nd, and NC are refractive indexes with Fraunhofer g-line, F-line, d-line, and C-line, respectively (see para [0061]); and 
an image pickup element (Fig. 9 and para [0103]: image plane I) disposed at an image plane of the zoom lens (para [0103]: “The image plane I corresponds to an image plane of a solid-state image pickup element (photoelectric transducer)”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjo US 2014/0029112 in view of Usui et al. US 2017/0269334.
Regarding claim 4, Sanjo teaches a zoom lens (para [0002]) comprising in order from an object side to an image side: 
a first lens unit (U1) having a positive refractive power and configured not to be moved for zooming (para [0049]: “a first lens unit U1 having positive refractive power which does not move for varying magnification”); 
a second lens unit (U2) having a negative refractive power and configured to be moved for zooming (para [0049]: “a second lens unit U2 having negative refractive power which moves in an optical axis direction during magnification-varying”); 
one or two zooming lens units (U3) configured to be moved for zooming (para [0049]: “a third lens unit U3 which moves in the optical axis direction during magnification-varying so”); and 
a rear lens unit (U4) having a positive refractive power and configured not to be moved for zooming (para [0049]: “a fourth lens unit U4 having positive refractive power which does not move for varying magnification”), 
wherein an interval between each pair of adjacent lens units is changed for zooming (since the second lens unit and the third lens units are moving the intervals between the pair of adjacent fixed lens units i.e., first lens and fourth lens also apparently changes), 
the rear lens unit (U4) includes 
a front sub lens unit (Fig. 9: U41 and U42 i.e., the first four lenses of U4) consists of a lens whose image-side surface is disposed within a range satisfying a conditional expression 
0<d4a/d4<0.3, 
From Table shown in para [0217]: Numerical Embodiment 5 data:
[AltContent: textbox (d4a: )][AltContent: arrow][AltContent: textbox (d which designates the total thickness of the rear lens unit )][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image4.png
    405
    648
    media_image4.png
    Greyscale

d4 = (1.5+4.73+5.08+1.8+14.62+20.51+1.8+10.25+0.2+1.8+10.09+0.2+9.69+1.8+0.5+6.87) = 91.44 mm.
d4a = (1.5+4.73+5.08+1.8) = 13.11 mm.
d4a/d4 = 13.11/91.44 = 0.14, which satisfied claimed range.
where d4 is a thickness of the rear lens unit, and d4a is a distance from a vertex, of vertices of lenses included in the rear lens unit, closest to the object side to an image-side surface of each lens included in the rear lens unit, and 
a rear sub lens unit (Fig. 9: U43, the last 7 lenses of U4) other than the front sub lens unit (U41 and U42), and 
conditional expressions 

25<vnb<43, 
35<(vpb-vnb)<55, and 
0.550<θpb<0.620 
From Table shown in para [0217]: Numerical Embodiment 5 data:
vpb = (56.4+81.5+81.5+81.5)/4 = 75.23
vnb = (55.5+37.2+37.2)/3 = 43.3
θpb = (0.5533+0.5374+0.5374+0.5374)/4 = 0.5414
vpb-vnb = (75.23-43.3) = 32 
are satisfied where vpb is an average Abbe number of convex lenses included in the rear sub lens unit, θpb is an average partial dispersion ratio of the convex lenses included in the rear sub lens unit, and vnb is an average Abbe number of concave lenses included in the rear sub lens unit, and an Abbe number v and a partial dispersion ratio θ are respectively represented by expressions 
v=(Nd-1)/(NF-NC), and 
θ=(Ng-NF)/(NF-NC), 
where Ng, NF, Nd, and NC are refractive indexes with Fraunhofer g-line, F-line, d-line, and C-line, respectively (see para [0051]). 
Although Sanjo teaches examples of vpb-vnb = 32 and θpb = 0.5414 that is close to the claimed ranges, Examples of Sanjo fails to explicitly disclose that 35< (vpb-vnb) <55 and θpb = 0.550<θpb<0.620. 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). More specifically, the court held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the present case the range from the prior art i.e., 32 and 0.5414 is merely close with the claimed range lower limit 35 and 0.55. Among the benefits of modification of the Abbe number of the positive lens and the average partial dispersion of the lens within zoom lens is correction of chromatic aberration as described in para [0063-0064] and [0080]. Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the zoom lens of Sanjo by utilizing the claimed range 35<(vpb-vnb)<55 and 0.550<θpb<0.620, in order to correct axial chromatic aberration of the zoom lens and thus achieve better image quality. Moreover, since the applicant has not established the criticality (see next paragraph below) of the claimed range, and since Sanjo teaches a range of the recited ranges commonly known in the art, it would have been obvious to one of ordinary skill in the art to use these ratio values in the device of Sanjo.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed dimensions ratios or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions ratios or upon another variable recited in a claim, the applicant must show that the chosen ranges are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1939 (Fed. Cir. 1990).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the zoom lens of Sanjo by utilizing the claimed range of 35< (vpb-vnb) <55 as taught by Usui in order to correct the axial chromatic aberration of the zoom lens as described in para [0053] of Usui.
Regarding claim 7, Sanjo teaches an image pickup apparatus (para [0002]) comprising: the zoom lens according to claim 4; and an image pickup element disposed at an image plane of the zoom lens (para [0137]: “An image plane IP corresponds to an image pickup plane of a solid-state image pickup element (photoelectric transducer)”).
Allowable Subject Matter
Claims 2, 3, and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(a), set forth in this Office action.
Regarding claim 2, Nakamura further teaches the zoom lens according to claim 1, wherein conditional expressions 
25<vnb<43 = From Table in para [0122] = (46.76+46.76)/2 = 46.76, 
0.550<θpb<0.620 = From Table in para [0122] = (0.5406+0.5406+0.53+0.563) = 0.545
are satisfied where vpb is an average Abbe number of convex lenses included in the rear sub lens unit, θpb is an average partial dispersion ratio of the convex lenses, and vnb is an 
70<vpb<90 and 35<(vpb-vnb)<55
Regarding claim 3, the zoom lens according to claim 1, wherein conditional expressions 0.7<f4a/f4<1.2,
 0.7<f4b/f4<1.4, and
 -10<h/fw<-3 
are satisfied where fw is a focal length of the zoom lens at a wide angle end, f4 is a focal length of the rear lens unit, h is a rear principal point position of the rear lens unit, f4a is a focal length of the front sub lens unit, and f4b is a focal length of the rear sub lens unit. 
Regarding claim 5, the zoom lens according to claim 4, wherein conditional expressions 
0.7<f4a/f4<1.2, 
0.7<f4b/f4<1.4, and 
-10<h/fw<-3 are satisfied
 where fw is a focal length of the zoom lens at a wide angle end, f4 is a focal length of the rear lens unit, h is a rear principal point position of the rear lens unit, f4a is a focal length of the front sub lens unit, and f4b is a focal length of the rear sub lens unit. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0025559: Example # 4: teaches the limitation of claim 1 and claim 6. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872